Citation Nr: 0628624	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-22 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had periods of active and inactive duty for 
training in the Arkansas Army National Guard from February 
1993 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A hearing was held before the 
undersigned at the RO in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  

The veteran asserts that service connection is warranted for 
a left knee disability. The record reflects that in 1995, the 
veteran, while on active duty for training, fractured his 
left 5th metatarsal.  In a December 1996 VA orthopedic 
compensation and pension examination for the veteran's left 
foot disability, he indicated that he had developed knee pain 
as a result of having to walk on the inside of his foot due 
to avoid the pain that he experienced when he walked on the 
outside of his foot.  However, on examination that day, it 
was reported that there was no impairment of the knee.  The 
record also demonstrates that the veteran injured his knee in 
early 1997 while jogging.  According to the veteran, who 
indicated that "it gave out while jogging," such knee 
injury was secondary to his 1995 incident.  Subsequently, in 
November 1997, he underwent a major open joint surgery for 
left knee internal derangement and an ACL tear.  The record 
further establishes that in March 2002, while he was on 
inactive duty for training, the veteran twisted his left 
knee, when he stepped into a hole on his way to the bathroom.  
As a result of this injury, he, in March 2002, underwent a 
left anterior cruciate ligament reconstruction and a left 
medial meniscal repair.

The veteran underwent a VA orthopedic compensation and 
pension examination in August 2004 for his left knee.  
However, the examiner, who indicated that the veteran's 
claims file was not present and reviewed prior to dictation, 
only stated that the veteran's current knee problems were the 
result of the two injuries that he received in the military.  
Thus, in light of the fact that the examiner did not review 
the veteran's claims file prior to rendering her decision and 
did not comment on whether the veteran's left knee injury is 
secondary to his service-connected left foot disability or is 
a pre-existing condition that was aggravated during training, 
the Board finds that a new VA examination clinical opinion as 
to nature and etiology, to include aggravation, of any left 
knee disability demonstrated to have existed prior to the 
March 9, 2002 to March 10, 2002 period in which the veteran 
was serving on  inactive duty for training.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his left knee 
disability.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's left 
knee injury is secondary to his service-
connected fractured left 5th metatarsal 
disability or in the alternative whether 
the veteran's preexisting left knee 
disability was aggravated by the March 
10, 2002 incident during the veteran's 
inactive duty for training during. 

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should indicate whether the 
claims file was reviewed.

2.  Following completion of the above, 
the AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


